DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 1-10 objected to because of the following informalities:  
Claims 1-10, line 1 (all): “Nozzle” should read --A/the nozzle--,
Claim 1, line 2: “cryotherapy” should read --cryotherapy,--,
Claim 1, line 3: “pressurised” should read --pressurized--,
Claim 1, line 5: “longitudinal openings” should read --a plurality of longitudinal openings--,
Claim 1, line 8: “longitudinal openings” should read --plurality of longitudinal openings--,
Claim 1, line 9: “side faces” should read --a plurality of side faces--, 
Claim 1, lines 9 & 10: “the body” should read --the central body--,
Claim 2, line 2: “longitudinal openings” should read --plurality of longitudinal openings--,
Claim 2, line 2: “sideways side faces” should read --a plurality of sideways side faces--, 
Claim 4, line 3: “the body” should read --the central body--,
Claim 5, line 2: “the offset” should read--the axial offset--,
Claim 7, line 2: “longitudinal openings” should read --plurality of longitudinal openings--,
Claim 7, line 3: “the body” should read --the central body--,
Claim 8, line 2: “longitudinal openings” should read --plurality of longitudinal openings--,
Claim 8, line 2: “the body” should read --the central body--,
Claim 9, line 2: “the body” should read --the central body--,
Claim 9, line 2: “top to bottom” should read --the upper part of the central body to the lower part of the central body--,
Claim 10, line 2: “the body” should read --the central body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sidewall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outside" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper part of the body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower part of the body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the total surface area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Pub. No. 2015/0066005), herein referred to as “Fan” in view of Hendriks (WO 2015185742), herein referred to as “Hendriks” and further in view of Meyer (WO 9519504), herein referred to as “Meyer”.
Regarding claim 1, Fan discloses a nozzle (diffuser 295, Figs. 27 & 28) for a device for dermo-cosmetic treatment of dark skin spots by cyto-selective cryotherapy ([0004]: devices for cryospray treatment of organic tissue. Tissue ablation refers to the removal or destruction of tissue, or of tissue functions; where possible uses of this device would include topical treatment of dark spots) comprising a spray jet ([0099]: nozzle connection of diminishing inner diameter 6) supplied by a tank (cryogen storage tank 126) of pressurized liquefied cryogenic gas ([0087]: cryogen storage tank 126 to store cryogen under pressure … pressure for the liquefied gas in the tank may range from 5 psi to 90 psi), said nozzle comprising an upper ring (cap 296, Fig. 27) for connecting to a shell (catheter shaft 278), extended by a central body of which the side wall which narrows downwards has longitudinal openings (small longitudinal cuts 297) and delimits a gas expansion chamber (see Fig. 27 where diffuser 295 has an unlabeled central body (and unlabeled walls) that narrows downwards (distally) and where the arrows in Fig. 27 depict a gas diffusing (expanding) outwards), wherein said longitudinal openings of the side wall have side faces (see Fig. 27 cross section of the side faces (not labeled) of longitudinal cuts 297), but Fan fails to disclose a gas expansion chamber communicating with a frustoconical dispersal conduit arranged inside an end piece to be applied to skin and opening to the outside through a discharge port.
However, Hendriks discloses a nozzle (spray applicator) for a device for dermo-cosmetic treatment of dark skin spots by cyto-selective cryotherapy (Abstract: spray applicator for topical treatment; pg. 4: the use of the spray applicator, as defined herein, for a (cosmetical) treatment of a topical lesion selected from the group consisting of an age spot, a senile lentigo) comprising a gas expansion chamber (container 2) communicating with a frustoconical dispersal conduit (distance holder 120, Fig. 2F; pg. 14, paragraph 2: the spray applicator 1 may include a distance holder 120, which may further include an opening 141 (herein also indicated as "first opening")) arranged inside an end piece (where the distance holder 120 is both the frustoconical dispersal conduit and the end piece) to be applied to skin (pg. 14, paragraph 7: distance holder 120 can be arranged to a topical region) and opening to the outside through a discharge port (first opening 141). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the closed tip of Fan to the discharge port of Hendriks for the purpose of allowing dosing the treatment liquid to the opening only, thus the topical region in the opening only, and substantially not to healthy topical regions (Hendriks: pg. 14, paragraph 7).
But Fan in view of Hendriks fail to disclose wherein said longitudinal openings of the side wall have side faces which are, in the upper part of the body, flared and turned outwards in a divergent manner, and, in the lower part of the body, flared and turned inwards in a divergent manner. 
However Meyer discloses wherein said longitudinal openings (fluid passageways 11, Fig. 5) of the side wall (plate 10) have side faces which are, in the upper part of the body, flared and turned outwards in a divergent manner (see Fig. 5; pg. 6, lines 14-15: downstream end 21 of the passageway 11 is tapered outwardly), and, in the lower part of the body, flared and turned inwards in a divergent manner (see Fig. 5; pg. 6, lines 12-13: upstream end 20 of the fluid passageway 11 is tapered inwardly). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the side faces of Fan in view of Hendriks to the flared side faces of Meyer for the purpose of that geometry of the passageways having significant advantages including improved performance, such as removing swirl (i.e., producing a laminar flow) (Meyer: pg. 7, lines 4-5, Abstract). 
Regarding claim 2, Fan discloses wherein said longitudinal openings have sideways side faces (see Fig. 27 cross section where the small longitudinal cuts 297 have sideways side faces).
Regarding claim 3, Fan in view of Hendriks discloses wherein a height (height h) of the frustoconical dispersal conduit (distance holder 120) and a diameter (diameter d2) of the frustoconical dispersal conduit are, respectively, less than or equal to 10 mm (Hendriks: pg. 15, paragraph 2: The distance holder may have a height h in the range of 0.5-10 cm. The diameter of the opening (first opening 141) is indicated with reference d2. The equivalent circular diameter, i.e. the diameter as if the first opening is circular, may be in the range of 0.2-5 cm, such as in the range of 0.5-4 cm; where both height and diameter are less than or equal to 10 mm). 
Regarding claim 9, Fan discloses wherein the section of the central body is substantially trapezoidal and decreasing from top to bottom (see Figs. 27 & 28 where when viewed in a cross section, diffuser 295 is trapezoidal in shape and decreasing from top (the proximal end) to bottom (the distal end)).

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, Hendriks and Meyer as applied to claim 1 above, and further in view of Jurkovic et al. (U.S. 2018/0345300), herein referred to as “Jurkovic”.
Regarding claim 4, Fan in view of Hendriks and Meyer fail to disclose wherein said discharge port of the end piece has an axial offset with respect to an axis of the body.
However, Jukovic discloses wherein said discharge port (air-mask port 202) of the end piece (nozzle 100) has an axial offset with respect to an axis of the body (Fig. 4; [0046]: air-mask port is offset to the periphery from the dispensing port by a distance 108. The distance 108 may be any distance, such as 1.5 mm, 2 mm, 3 mm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the offset of Fan in view of Hendriks and Meyer to the offset of Jurkovic for the purpose of providing a stream of fluid, such as a gas stream, in a defined pattern, such as a laminar flow that provides a known barrier stream that is effective to prevent or reduce the outward dissemination of the spraying material (Jurkovic: [0040]). 
Regarding claim 5, Fan in view of Hendriks, Meyer and Jurkovic disclose wherein the offset is between 1.5 mm and 3.5 mm (Jurkovic: Fig. 4; [0046]: air-mask port is offset to the periphery from the dispensing port by a distance 108. The distance 108 may be any distance, such as 1.5 mm, 2 mm, 3 mm).

Claims 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, Hendriks and Meyer as applied to claim 1 above, and further in view of Hanzlik (U.S. Pub. No. 2017/0341093), herein referred to as “Hanzlik”. 
Regarding claim 6, Fan in view of Hendriks and Meyer fail to disclose wherein a height of the expansion chamber is between 35 and 55 mm.
However, Hanzlik discloses wherein a height of the expansion chamber (nozzle 400, Fig. 4) is between 35 and 55 mm ([0056]: The length 406 of the expansion volume should vary between 10 mm and 50 mm … a conical length of about 35 mm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the height of Fan in view of Hendriks and Meyer to the height of Hanzlik for the purpose of enhancing the number of collisions between atoms or molecules for efficient gas cluster formation (Hanzlik: [0081]: Nozzle geometries that have a conical shape help constrain the expanding gas and enhance the number of collisions between atoms or molecules for more efficient cluster formation). 
 Regarding claim 10, Fan in view of Hendriks and Meyer fail to disclose wherein the side wall of the body has an inclination of around 8° with respect to a longitudinal axis of the nozzle.
However, Hanzlik discloses wherein the side wall of the body (nozzle 400) has an inclination of around 8° with respect to a longitudinal axis of the nozzle (center of inlet diameter 402/outlet diameter 404) ([0056]: Further, the half angle may be between 3° and 10°; the half angle is defined in another embodiment in [0055] as “The half angle may be the angle between an imaginary center line through expansion chamber of the SSG nozzle 300 (from the inlet orifice 302 and outlet orifice 304) and the sidewall of the expansion chamber (e.g., conical wall)”). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the inclination of Fan in view of Hendriks and Meyer to the inclination/half-angle of Hanzlik for the purpose of controlling the gas cluster size (see Hanzlik: [0081] & the Hagena empirical cluster scaling parameter (equation 2) that incorporates expansion half-angle α). 

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, Hendriks and Meyer as applied to claim 1 above, and further in view of Rosen et al. (U.S. Pub. No. 2019/0000524), herein referred to as “Rosen”.
Regarding claim 7, Fan in view of Hendriks and Meyer disclose longitudinal openings of the body (Fan: small longitudinal cuts 297 in Fig. 28) but fail to disclose wherein the total surface area of the openings of the body is between 1080 mm2 and 2160 mm2.
However, Rosen discloses wherein the total surface area of the openings (orifices 404) of the body (elongate member 206) is between 1080 mm2 and 2160 mm2 ([0054]: the orifices 404 can each have the same, or approximately the same diameter … each orifice 404 can have a diameter of approximately 0.1 inches, approximately 0.5 inches, … and/or any other or intermediate depth; where Fig. 6 shows 24 circular orifices and with 24 orifices of equal diameter of 0.3-0.4 inches, this converts to a diameter of 7.62-10.16 mm (radius 3.81-5.08 mm) and a surface area of 1094-1946 mm2 (Area of a circle = πr2 -> π(3.81)2 = 45.6 mm2 x 24 = ~1094 mm2; π(5.08)2 = 81.0732 mm2 x 24 = ~1946 mm2). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the total surface area of the openings of Fan in view of Hendriks and Meyer to the total surface area of Rosen for the purpose of facilitating uniform and controlled application of cooling treatment to large treatment areas of the skin of a patient without undesirable side effects (Rosen: [0034]: facilitate uniform and controlled application of cooling treatment to large treatment areas of the skin of a patient without undesirable side effects)
Regarding claim 8, Fan in view of Hendriks and Meyer fail to disclose wherein said longitudinal openings of the body comprise 9 identical slits.
However, Rosen discloses wherein said longitudinal openings (orifices 404) of the body (elongate member 206) comprise 9 identical slits ([0018]: each orifice includes a cylindrical opening; [0054]: the orifices 404 can each have the same, or approximately the same diameter and/or depth; [0055]: This array 600 of orifices 404 can include, for example, 3 orifices, 5 orifices, 8 orifices, 10 orifices, 11 orifices, 15 orifices, 20 orifices, 30 orifices, 50 orifices, 100 orifices, between 0 and 100 orifices, between 0 and 50 orifices, between 0 and 25 orifices, between 0 and 11 orifices, or any other or intermediate number of orifices; where these ranges include 9 identical slits). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the number of slits of Fan in view of Hendriks and Meyer to the nine identical slits of Rosen for the purpose of the openings/orifices directing a planar spray of cryogen to cool an area of skin tissue (Rosen: Abstract, [0014]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thapliyal et al. (US 20090312693): cryotherapy applicator for skin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794